DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because in line 1, “Disclosed are apparatus…” should read “Disclosed are an apparatus...” Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 9 and 12-13 are objected to because of the following informalities:  
Claim 9, line 1 should read “…the deviated tension member passer body distal end portion…”
Claim 12, line 2 should read “...the deviated tension member passer body distal end portion…”
Claim 13, line 1 should read “…the deviated tension member passer body distal end portion…”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an inner needle protrusion controller” in claim 16 and “a tension member passer protrusion controller” in claim 17.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the volumetric portion" in line 20.  There is insufficient antecedent basis for this limitation in the claim. It is unclear how or if “the 
Regarding claim 15, the term "optionally" renders the claim indefinite because it is unclear whether the limitation following the phrase is a part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the limitation “optionally formed as a handheld device” has been construed as the console is formed as a handheld device.
Claim 18 recites the limitation "the entry point" in line 15 and “the secured tension member” in line 18. There is insufficient antecedent basis for these limitations in the claim. The claim introduces neither an entry point nor securing the tension member. Claims 19-26 are rejected by virtue of their dependency from claim 18.
Claim 23 recites the limitation “the internal body region” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the defining" in line 1 and “the internal body region” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 26 recites the limitation "the securing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons et al. (US 9808240), hereinafter Parsons, in view of Norton et al. (US 20150094739), hereinafter Norton.
Regarding claim 1, Parsons discloses an apparatus (100, see Fig. 1) for passing a tension member around a volumetric region of an organ, the apparatus comprising:
a rigid outer tube (20) comprising an outer tube lumen with an outer tube opening in proximity to the outer tube tip (elongated tubular member 20 has inner lumen and opening 31 in proximity to the outer tube tip, see Fig. 1);
an inner needle (30) comprising an elastic needle body curved at least in part thereof, the inner needle ending with a sharp needle tip (37) and enclosing an inner needle lumen with an inner needle opening (38) being in proximity to the needle tip (opening 38 is in proximity to the needle tip 37, see Fig. 3), the inner needle body being configured to pass straightened through the outer tube lumen and to partially protrude via the outer tube opening, such that a protruding portion of the inner needle body is allowed to voluntarily flex to a curved form (inner flexible member 30 is configured to pass through the outer tube 20 and exits the tube at a predefined angle, see col. 3, lines 3-19 and Fig. 2-3) having diameter equal to or greater than diameter of the volumetric 
and a tension member passer (suture capture/shuttling mechanism 50, see Fig. 1) comprising a tension member passer body (although not shown suture capture mechanism 50 must have body to allow the suture capture mechanism to be pushed through the device 100 as disclosed, see col. 3, lines 20-31), sized for passing through the inner needle lumen (suture capture mechanism 50 passes through the lumen of inner flexible member 30, see Fig. 1), and a tension member pulling portion (the loop, see Fig. 1) configured for engaging with a portion of the tension member for continuously applying a pulling force to the engaged portion of the tension member when the tension member is withdrawn with the tension member passer (the suture capture mechanism 50 is capable of capturing and retaining suture, see col. 2, line 63- col. 3, line 2);
wherein the apparatus is configured for forming a passage through the organ (the device 100 passes suture through tissue from one point to another, see col. 4, lines 36-47 and col. 4, line 61-col.5, line 26), the passage extending along a plane crossing the volumetric region from an entry point at a surface of the organ (the point of insertion, see col. 4, lines 36-47), located in front of a first side of the volumetric region, to an exit point at the surface of the organ (the point of reinsertion is parallel to the point of insertion, see col. 4, lines 36-47), located in front of a second side of the volumetric portion opposite to the first side, and the apparatus is further configured for passing the tension member around the volumetric region by pulling the tension member from the exit point to the entry point through the passage (as disclosed, the device 100 would be 
Parsons is silent about the tip of the outer tube (20) being sharp.
Norton, in the same field of art, teaches a suture passer device (10, see Fig. 1) having an outer tube (14), an inner tube (16), and a suture passer (18), wherein the distal tip (34) of the outer tube is sharp (see paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of the outer tube, as disclosed by Parsons, to be sharp since doing so would allow the tip of the outer tube to pierce through tissue.
Regarding claim 5, the combination of Parsons and Norton teaches the apparatus according to claim 1, configured such that the protruding portion exits the outer tube opening with a needle exit angle within a range of 10 to 80, relative to the outer tube (The inner flexible member 30 exits the outer tube at an angle of 25, 30, or 45 degrees which is within the claimed range, see Parsons col. 3, lines 11-13).
Regarding claim 6, the combination of Parsons and Norton teaches the apparatus according to claim 1, wherein the tension member passer body is flexible and elastic (The suture capture mechanism 50 may be made of Nitinol, which is known to be flexible and elastic, see Parsons col. 3, lines 20-32).
Regarding claim 7, the combination of Parsons and Norton teaches the apparatus according to claim 1, wherein the tension member pulling portion includes a securing member (a portion of the wire used to form suture capture mechanism 50 is 
Regarding claim 8, the combination of Parsons and Norton teaches the apparatus according to claim 1, wherein the tension member passer body has a curved or bent portion forming a deviated distal end portion inclined relative to remainder of the tension member passer body (the suture capture mechanism has a curved portion within flexible member 30 which is inclined relative to a portion within outer tube 20, see Parsons Fig. 1).
Regarding claim 9, the combination of Parsons and Norton teaches the apparatus according to claim 8, wherein the deviated tension member passer distal end portion forms with rest of the tension member passer body a deviation angle within a range of 15 to 55 (the curved portion of the suture capture mechanism necessarily has the same curvature as the inner flexible member 30, which is inclined at an angle of 25, 30, or 45 degrees, which is within the claimed range, see Parsons col. 3, lines 11-13).
Regarding claim 15, the combination of Parsons and Norton teaches the apparatus according to claim 1, further comprising a console (handle 10, see Parsons Fig. 1), optionally formed as a handheld device.
Regarding claim 16, the combination of Parsons and Norton teaches the apparatus according to claim 1, further comprising an inner needle protrusion controller configured to operatively control advancement of the inner needle within the outer tube (the handle 10 may be provided with various mechanisms/actuators for manipulating the inner flexible member 30 relative to the outer tube 20, see Parsons col. 3, lines 41-52).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons, in view of Norton, as applied to claim 1 above, and further in view of Maclean et al. (US 20080200939), hereinafter Maclean.
Regarding claim 2, the combination of Parsons and Norton teaches the apparatus according to claim 1, which may be utilized in general surgical and specialty procedures that require suturing at a remote site (see Parsons col. 3, lines 64-66). The combination of Parsons and Norton fails to explicitly teach that the volumetric region of the organ includes a tissue mass comprising at least a portion of a tumor.
Maclean, in the same field of art, teaches passing a tension member (cinching device 200 may comprise a suture loop, see Fig. 3 and paragraph [0014]) around a volumetric region on an organ comprising at least a portion of a tumor (cinching device 200 is passed around a portion of uterus containing fibroids, see paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to utilize the apparatus of Parsons and Norton in a surgical procedure involving an organ including a tissue mass comprising at least a portion of a tumor, since passing suture around an organ affected by tumors was known in the art and had the expected effect of inducing tumor necrosis (see Maclean paragraph [0012]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons, in view of Norton, as applied to claim 1 above, and further in view of Kulisz et al. (US 5846180), hereinafter Kulisz.
Regarding claim 3, the combination of Parsons and Norton teaches the apparatus according to claim 1, but fails to teach the outer tube being movable relative 
Kulisz teaches a device (see Fig. 4) for insertion into an organ (see Abstract) having an outer tube (12) which is movable relative to a covering portion (collar 14) until the outer tip (distal end of outer tube 12) extends a chosen uncovered length from a distal edge (flat distal surface of collar 14) of the covering portion (the uncovered length is adjustable by moving collar 14 along outer 12 and set by tightening thumb screw 16 against outer tube 12, see col 3., lines 16-22), the distal edge is configured to resist penetration into tissue to inhibit insertion of the outer tube to a depth greater than the uncovered length (the flat distal surface of the collar 14 rests against the outside of the tissue, preventing further penetration of the outer tube to a depth greater than the set uncovered length, see Fig. 4 and Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Parsons and Norton, to include a retention collar since doing so would allow the apparatus to atraumatically be inserted and removed from an organ (see Kulisz col. 1, lines 48-50).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons, in view of Norton, as applied to claim 1, and further in view of Hansen et al. (US 20090149808), hereinafter Hansen.
Regarding claim 4, the combination of Parsons and Norton teaches the apparatus according to claim 1, wherein the needle body (inner flexible member 30, see 
Hansen teaches an elongated tubular member (14) made of Nitinol having varying bending stiffness defined as the resistance to bending when subject to a load in a transverse direction. The varying bending stiffness can resist high amounts of deflection when subjected to a 20 N force (see paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the elastic needle body made of Nitinol, as taught by Parsons and Norton, with resistance to straightening within a range of 2 N to 20 N since it was known that elongated tubular members made of Nitinol alloys can have properties of resistance to bending within in the claimed range. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons, in view of Norton, as applied to claim 1 and 8 above, and further in view of Keene et al. (US 20130018385), hereinafter Keene.
Regarding claim 10, the combination of Parsons and Norton teaches the device according to claim 8, wherein the tension member passer (suture capture mechanism 50, see Parsons Fig. 1), which may be provided as a snare (see Parsons col. 4, lines 31-36), has a tension member pulling portion (the loop, see Parsons Fig. 1), but fails to teach that the tension member pulling portion includes a securing wire portion extending from a first location on the tension member passer body, distally to the curved or bent 
Keene teaches a retractable snare (see Fig. 2 and paragraphs [0022] and [0025]) formed as a pre-curved shaft (30) with a securing wire (40) attached to the shaft at a first location distal to the bend (first location toward element 32, see Fig. 2) and a second location proximal to the bend (second location toward element 22, see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the suture capture mechanism of Parsons and Norton as a snare formed of a curved shaft and securing wire portion attached to the shaft at a first location and a second location, since doing so was a known method of constructing a snare/loop.
Regarding claim 11, the combination of Parsons, Norton, and Keene teaches the device according to claim 10, the securing wire portion is similar in length to length of a segment of the tension member passer body extending from the first location to the second location (the securing wire portion 41 and the segment of the tension member passer body extending between the first and second location are similar in length, see Keene Fig. 2).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons, in view of Norton, as applied to claim 1 above, and further in view of Meade et al. (CA 2634284), hereinafter Meade.
	Regarding claim 17, the combination of Parsons and Norton teaches the apparatus according to claim 1, wherein the tension member passer is capable of being 
	Meade, in the same field of art, teaches a snare extension mechanism (624) provided in the handle to control extension and retraction of the snare (see page 17, lines 10-16). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Parsons and Norton, to include a mechanism for controlling the advancement of the snare, since doing so would give the user more direct and accurate control over the extension of the tension member passer. 
	Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 18-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the combination of Parsons, Norton, and Keene teaches the device according to claim 10, wherein the securing wire portion is configured to undergo increased tension (the snare wire 40 may be stiff enough so that it can be forced distally, see paragraph Keene [0025]), but fails to teach that the increased tension 
Regarding claim 13, the combination of Parsons, Norton, and Keene teach the apparatus according claim 10, but fails to teach the deviated tension member passer distal end originates at the first location and extends in a straight form at least 10 mm in length.
Regarding claim 14, the combination of Parsons and Norton teaches the apparatus according to claim 8, wherein the tension member passer is made of Nitinol (see Parsons col. 3, lines 20-32), which is known for its elasticity, but fails to teach the curved or bent portion of the tension member passer body is configured with elastic resistance to straightening within a range of 0.1 N to 1 N.
Hansen (US 20090149808) teaches an elongated tubular member (14) made of Nitinol having varying bending stiffness defined as the resistance to bending when subject to a load in a transverse direction. The varying bending stiffness can resist high amounts of deflection when subjected to a 20 N force (see paragraph [0023]). Hansen fails to teach explicitly providing a Nitinol tubular member with elastic resistance to straightening within a range of 0.1 N to 1 N. It would not have been obvious to one of ordinary skill in the art to arrive at the technical solutions of claim 14 without further teaching.
Regarding claim 18, closest prior art of record, Parsons and Eguchi (US 20170128062), fails to teach alone or in combination advancing the tension member passer until the tension member pulling portion exits the organ at an exit point opposing 
Regarding claims 19-26, the prior art fails to teach alone or in combination the apparatus according to claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SARAH A SIMPSON/Primary Examiner, Art Unit 3771